DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Allowable Claims
Claims 1, 3-8, 10-22, 24 and 35-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 10, 17, 22 and 40, in combination with other limitations of the claims, when considered as a whole, the prior art of record fails to disclose or specifically suggested decomposing the second input signal to obtain a plurality of decomposed signals comprising at least a third decomposed signal and a fourth decomposed signal different from the third decomposed signal, assigning a third volume level to the third decomposed signal and a fourth volume level to the fourth decomposed signal, starting playback of the second output signal obtained from recombining at least the third decomposed signal and the fourth decomposed signal and while playing the second output signal, increasing the third volume level according to a third transition function and increasing the fourth volume level according to a fourth transition Application No. 17/343,546function different from said third transition function, until the second output signal substantially equals the second input signal. 

Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
January 10, 2022